Title: To Alexander Hamilton from James McHenry, [1 March 1800]
From: McHenry, James
To: Hamilton, Alexander

[Philadelphia March 1, 1800]
Dear Sir
Will you give a few hours to the formation of a bill, or bills, providing. 1. For the modifications of the two Regiments of Artillerists agreeably to the principles laid down in my report. 2. For establishing the Fundamental School and School of Artillerists & Engineers. 3 For such other points mentioned in my report as requiring legislative provisions. 4 An explanatory clause in the latter bill defining the officers intitled to double rations. The two first bills, or bills for the two first named objects, I request you to send me as soon as possible. Such is the pressure of business upon me, that it is out of my power to do justice to these subjects.
Yours sincerely & Affly

J. McH
1 March 1800
Major Gen. Alexr. Hamilton

